Citation Nr: 0939021	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
as secondary to the service-connected asbestosis.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for initial gastric 
antral erosions with mild fibrosis of the lamina propria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 
1958.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

As noted, the instant claims were denied in a June 2005 
rating decision.  The Veteran expressed his disagreement with 
the denial of the claims in July 2005, and the RO issued a 
Statement of the Case (SOC) in January 2007.  

The Veteran subsequently, in January 2007, submitted to VA a 
substantive appeal.  As part of this substantive appeal (VA 
Form 9) the Veteran clearly indicated his desire to be 
afforded a hearing before a Veterans Law Judge via video 
conference.  See section "8. HEARING" of the VA Form 9.  

Subsequently, in March 2007 the Veteran was afforded a 
personal hearing at the RO; this hearing was conducted by a 
local hearing officer.  

Accordingly, for due process reasons, the RO must undertake 
to satisfy the Veteran's request for an appropriate hearing.  
38 C.F.R. §§ 20.700, 20.704 (2009).  


Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should take appropriate steps to 
contact the Veteran in order to 
meaningfully comply with his January 2007 
request for a hearing with a Veterans Law 
Judge.  If a hearing is to be scheduled 
in accordance with his request, the 
Veteran should be notified of the date, 
time, and place of such by letter mailed 
to his current address of record, with a 
copy to his representative.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Based on the Veteran's response, 
the RO should take any other indicated 
development action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

